Case 2:18-cv-08518-RGK-AFM Document 83 Filed 07/24/19 Page 1 of 1 Page ID #:419
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL
 Case No. CV 18-08518-RGK-(AFMx)                 Date: July 24, 2019
 Title      COVVES, LLC v. BigMOUTH INC., ET AL.




 Present: The Honorable: ALEXANDER F. MacKINNON, U. S. MAGISTRATE JUDGE


                  Ilene Bernal                                       Recorded on XTR
                  Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

         Stephen Charles McArthur                           Morgan T. Nickerson


 Proceedings: HRG: TELEPHONE CONFERENCE

         Telephone Conference held re discovery dispute.




                                                                                               :32
                                                                  Initials of Preparer          igb




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
